Citation Nr: 0815643	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-06 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1951 to April 
1953.  The veteran also served in the Air Force and Cost 
Guard Reserves during which time he had periods of active 
duty for training. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in December 
2007.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is etiologically 
related to service.

2.  Tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred as a 
result of active duty.  .  38 U.S.C.A. §§ 101, 106, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.6, 3.303, 3.385 
(2007).

2.  Tinnitus was incurred as a result of active duty.  
38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.6, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice and the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development of the record is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 
3.159 (2007).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131; 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he was exposed to loud noise during 
his active military service in the army when he was exposed 
to gunfire blasts from Quad 50 and 90 mm anti-aircraft 
weapons without hearing protection.  The veteran also 
contends that during active duty for training for the Air 
Force and Coast Guard he was a flight engineer on a C-119 
where he was exposed to noise associated with flight line 
engines running, support equipment, aircraft taxiing, and 
taking offs without hearing protection.

The veteran's service medical records do not show that he had 
a hearing disability or tinnitus during his active military 
service.  There is one March 1981 annual examination report 
that states that the veteran had mild high frequency hearing 
loss during his service in the United States Coast Guard 
Reserves.  Nevertheless, the veteran's essential contention 
is that he was exposed to noise during service, and that his 
hearing disabilities resulted from such exposure.  The 
veteran is competent to describe his exposure to loud sounds, 
and he is also competent to testify as to his experience of 
ringing in the ears.  See Charles v. Principi, 16 Vet. App. 
370 (2002) (providing that ringing in the ears is capable of 
lay observation).  The Board has no basis to question the 
veteran's credibility.  

Post-service medical records include the report of a January 
2006 VA audiology consultation.  At that time, the veteran 
claimed to have had decreased hearing since service due to 
significant noise exposure in service.  He reported having no 
other occupational noise exposure.  He did report some 
recreational noise exposure but noted that he used ear 
protection in the recreational activities.  The veteran also 
complained of tinnitus in both ears.  The audiologist opined 
that the veteran's bilateral mild sloping to moderate to 
severe sensorineural loss was likely initiated by the 
veteran's military noise exposure.  She further stated that 
the veteran's recreational noise exposure and aging could not 
be ruled out as contributing factors.

In June 2006, the veteran was afforded a VA audio 
examination.  The veteran reported that he had had bilateral 
hearing loss and tinnitus since the early 1950's.  He 
reported that in the Army, he had been the backup man for the 
Quad machine guns and the 90 mm anti-aircraft cannons and was 
not provided ear protection.  Upon examination, the audiogram 
revealed that the veteran had bilateral hearing disability as 
defined in 38 C.F.R. § 3.385.  The diagnosis was mild to 
severe sensorineural hearing loss in the both ears.  After 
reviewing the veteran's claims file, the examiner opined that 
the veteran's hearing loss is not caused by or a result of 
active military service but the veteran's tinnitus is as 
least as likely as not caused by or a result of the veteran's 
noise exposure during reserve service.  The examiner 
explained that since the veteran presented with normal 
hearing through May 1976, noise exposure during active 
service cannot be the cause of the present hearing loss.  The 
examiner further noted that whether the veteran's hearing 
loss is due to the veteran's reservist service is unclear due 
to the questionable dates provided.  The examiner went on to 
explain that hearing loss shown in March 1980 records 
demonstrates that the veteran's tinnitus may be a result of 
the sensorineural hearing loss in the high frequencies that 
could have been incurred during active or reserve service.  

In December 2007, the veteran submitted a statement from a 
private audiologist.  The veteran reported to the audiologist 
that he was exposed to excessive levels of noise while 
serving in the army without ear protection.  He reported 
serving as a flight engineer working around the C119 planes 
and working with aircraft guns.  The audiologist noted that 
there was no history of childhood ear infections or a family 
history of hearing loss.  The audiologist diagnosed the 
veteran with bilateral sensorineural hearing loss and 
constant tinnitus.  The audiologist opined that it is highly 
probable that the veteran's hearing loss could have been the 
result of exposure to high levels of noise while in the Armed 
Services.  

Although the claims file is not clear as to the years the 
veteran was in the reserves, the Board finds that the 
evidence of record sufficient to decide the veteran's claims. 

The Board has found the veteran's contentions concerning his 
service noise exposure to be credible.  The medical evidence 
confirms that he has tinnitus and bilateral hearing loss 
disability.  The VA examiner stated that it was as likely as 
not that the veteran's tinnitus was related to the veteran's 
reserve service.  Although there are conflicting opinions 
concerning the etiology of the veteran's hearing loss 
disability, the Board has not found the opinion against the 
claim to be more probative than those of the veteran's 
private physician and the VA consultant who examined the 
veteran in January 2006.  

Accordingly, with resolution of reasonable doubt in the 
veteran's favor, the Board concludes that entitlement to 
service connection for bilateral hearing loss disability and 
tinnitus is in order.  

ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


